Citation Nr: 0830708	
Decision Date: 09/10/08    Archive Date: 09/16/08

DOCKET NO.  04-41 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder, to include depression and post-
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel


INTRODUCTION

The veteran had active service from May 1972 to May 1976 and 
from August 1976 to September 1992.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah, that denied service connection for 
PTSD.  Jurisdiction of the claims file was thereafter 
transferred to Anchorage, Alaska, where the veteran currently 
resides.  

Because the veteran's initial claim was for service 
connection for a psychiatric disorder, to include depression, 
and not specifically for PTSD, the RO's Statement of the Case 
(SOC) issued in November 2004, adequately recharacterized the 
issue as service connection for a chronic acquired 
psychiatric disorder to include depression and PTSD to 
reflect the veteran's intentions.  

The Board remanded the case back to the RO in May 2007 for 
additional claimed stressor development.  


FINDINGS OF FACT

1.  The veteran did not engaged in combat with the enemy 
during service, and the record contains no credible 
corroborating evidence by official military records that the 
veteran's claimed in-service stressors occurred.

2.  The veteran has a diagnosis of PTSD that is not based on 
any verified in-service stressor.  

3.  Neither depression nor any other acquired psychiatric 
disorder was first shown during service or within the first 
post-service year, and the medical evidence of record does 
not show that any current psychiatric disorder is related to 
any incident of service.  




CONCLUSION OF LAW

The criteria for a grant of service connection for an 
acquired psychiatric disorder, to include depression and PTSD 
have not been met.  38 U.S.C.A. § § 1110, 1131 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 
3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letter dated in May 2002.  The notification substantially 
complied with the requirements of Quartuccio v. Principi, 16 
Vet. App. 183 (2002), identifying the evidence necessary to 
substantiate a claim of service connection for depression, 
and the relative duties of VA and the claimant to obtain 
evidence.  That letter did not, however, discuss the criteria 
or evidence necessary to substantiate a claim of service 
connection for PTSD.  Nevertheless, a letter was sent to the 
veteran subsequent to the initial adjudication, in May 2004, 
that specifically addressed the evidence necessary to 
substantiate a claim of service connection for PTSD.  That 
letter was followed up with an SOC in November 2004.  The 
veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

Similarly, the initial pre-adjudicatory notice did not advise 
the veteran of the laws regarding degrees of disability or 
effective dates for any grant of service connection; however, 
a subsequent duty-to-assist letter was issued to the veteran 
in March 2006 that specifically complied with the holding in 
Dingess.  Moreover, no new disability rating or effective 
date for award of benefits will be assigned as the claim for 
service connection is denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The case was remanded in May 2007 for additional stressor 
development, and the RO was instructed to afford the veteran 
a VA examination, if necessary.  In this case, a VA 
examination is not required because there is no evidence 
establishing that an event, injury or disease occurred in 
service.  In disability compensation (service connection) 
claims, VA must provide a medical examination [for a nexus 
opinion, as applicable] when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).  

Moreover, the notices provided to the veteran over the course 
of the appeal, including another duty-to-assist letter sent 
to the veteran in June 2007, provided all information 
necessary for a reasonable person to understand what evidence 
and/or information was necessary to substantiate his claim.  
The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Sanders v. Nicholson, 487 F. 3d 881 
(Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for an acquired 
psychiatric disorder, to include depression and PTSD.

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule does 
not mean that any manifestations in service will permit 
service connection.  To show chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic".  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as 
psychosis, for example, to a degree of 10 percent within one 
year from the date of termination of such service, 
establishes a rebuttable presumption that the disease was 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113; 1137; 
38 C.F.R. §§ 3.307, 3.309.

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The veteran's service medical records are negative for 
complaints, findings or diagnosis of an acquired psychiatric 
disorder, to include depression and PTSD.  Similarly, post-
service medical records do not show a diagnosis of an 
acquired psychiatric disorder during the first post-service 
year, or for several years thereafter.  The first evidence of 
the presence of a psychiatric disorder comes from an October 
2001 private psychiatric evaluation that notes complaints of 
worsening depression and anxiety which was blamed on the 9/11 
terrorist attacks on the World Trade Center.  The Axis I 
diagnosis was major depressive disorder, single episode, 
moderate to severe, with an Axis IV notation of thoughts with 
regard to people he knew at the World Trade Center, 
geographic distance from his daughters, his wife's medical 
needs, and fear that he might be the object of racially 
motivated attacks.  Significantly, there was no mention of 
any in-service event, or a prior history of a chronic 
psychiatric disability.  

By December 2002, the veteran's diagnosis of major depressive 
disorder had become chronic, and he had a diagnosis of PTSD, 
although there was no indication as to what event(s) the 
diagnosis was based upon.  Similarly, a July 2004 private 
progress note noted diagnoses of PTSD and major depressive 
disorder, but with no mention regarding service or any in-
service event.  

There is no medical evidence to support a finding that the 
veteran's acquired psychiatric disorder began during service 
or within the first post-service year, nor is there any 
medical evidence to support a finding that the veteran's 
depressive disorder is related to any incident of service.  
As such, the preponderance of the evidence is against a claim 
of service connection for an acquired psychiatric disorder, 
other than PTSD.  

Regarding the PTSD diagnosis, an October 2004 progress note 
reveals that the veteran had been thinking about his PTSD in 
conjunction with his active service in the Coast Guard.  

The criteria necessary to establish service connection for 
PTSD differ from that necessary to establish service 
connection for other psychiatric disabilities.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  Although service 
connection may be established based on other in-service 
stressors, the following provisions apply for specified in-
service stressors as set forth below:

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f)(1).

Where VA determines that the veteran did not engage in 
combat, the veteran's lay testimony, by itself, will not be 
sufficient to establish the alleged stressor.  Instead, the 
record must contain service records or other independent 
credible evidence to corroborate the veteran's testimony as 
to the alleged stressor.  Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).  Those service records which are available must 
support and not contradict the veteran's lay testimony 
concerning the noncombat stressors.  Doran v. Brown, 6 Vet. 
App. 283, 289 (1994).  In this regard, VA "is not required to 
accept doctors' opinions that are based upon the appellant's 
recitation of medical history."  Godfrey v. Brown, 8 Vet. 
App. 113, 121 (1995).

The veteran's DD Form 214 and other personnel records in the 
claims file do not show that the veteran engaged in combat 
with the enemy.  The veteran did not receive a military award 
that denotes participation in combat, and the veteran was not 
injured in combat.  The veteran has not contended otherwise.  

Similarly, the veteran's service medical records are negative 
for complaints, findings or diagnosis of any trauma-related 
treatment, combat injuries, or PTSD.  

As the veteran did not engage in combat with the enemy, 
corroboration of the veteran's claimed stressors is necessary 
to support a diagnosis of PTSD.  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

The record in this case reflects that the veteran has a 
diagnosis of PTSD; however, the diagnosis is not based on any 
corroborated stressor related to service.  Moreover, although 
the veteran reported that he feared the loss of his leg, 
there is no corroborating medical evidence to suggest that 
the reported incident involved events that resulted in actual 
or threatened death or serious injury, or a threat to the 
physical integrity of self or others; and, there is no 
indication that these events involved intense fear, 
helplessness, or horror.  

In a statement received at the RO in February 2003, the 
veteran reported the 9/11 World Trade Center attacks as a 
stressor.  Although this event clearly posed a threat of 
death or serious injury, and involved intense fear, 
helplessness and horror, and touched many lives, the event 
was not related to the veteran's period of service that ended 
in 1992, and as such, this stressor may not serve as a basis 
for establishing service connection for PTSD. 

The veteran's other claimed stressor involved the 
confiscation of a large quantity of marijuana while serving 
aboard the USCGC White Sumac in May 1977.  During the 
incident, the veteran's legs became quite swollen due to 
contact dermatitis from the marijuana.  A service medical 
record from May 1977 corroborates the veteran's assertions 
that he contracted allergic dermatitis in May 1977 due to 
marijuana exposure; however, there is no corroborating 
evidence to support the veteran's assertions that the 
condition was life-threatening, or posed serious injury.  
There are no medical follow-up notes, and no subsequent 
entries or progress notes regarding the one-time incident.  

A December 2005 letter from the veteran's doctor stated that 
the veteran had PTSD as a result of sustaining inflamed and 
edematous legs when coming into contact with marijuana while 
rescuing a shrimp boat, and almost lost his leg in a ship 
collision when rescuing a sinking vessel.  This statement is 
of no probative value because there is no medical evidence to 
support the veteran's assertions that he almost lost his leg 
in a ship collision.  Significantly, there are no service 
medical record or personnel records indicating a serious 
injury to either leg that was life-threatening and almost 
caused him to lose a leg in 1977 or any other period of the 
veteran's active military service.  In fact, the evidence of 
record with respect to the allergic dermatitis of his legs 
weighs against that matter as a stressor as there are no 
follow-up entries for treatment.

In May 2007, the Board remanded the matter back to the RO, 
and requested that the veteran provide additional information 
regarding his claimed stressors.  The veteran's only response 
to that request was a January 2008 statement reiterating his 
earlier contentions; that he was attached to the USCGC White 
Sumac when he was diverted to assist a shrimping vessel that 
had run aground off Key West, Florida.  He was a member of 
the small boat boarding party, that went aboard the vessel to 
check for damages.  They discovered 400 plus large bails of 
marijuana, stuffed in the cargo holes of the vessel.  

There is no evidence that the veteran engaged in combat with 
the enemy.  The veteran has not provided verifiable 
stressors.  Moreover, none of the veteran's claimed in-
service stressors have been shown to cause actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others; and, there is no 
indication that these events involved intense fear, 
helplessness, or horror.  

Although the veteran's claim file reveals that he is being 
treated for PTSD, service connection may not be granted for 
PTSD unless all of the requirements of 38 C.F.R. § 3.304(f) 
have been fulfilled, including credible supporting evidence 
of the occurrence of the claimed stressors on which the 
diagnosis of PTSD was based by the psychiatrist, 
psychologist, or other mental health professional who 
rendered it.  The diagnosis of PTSD which the appellant 
received years after his separation from active service, by 
itself, does not entitle him to an allowance of service 
connection for PTSD in the absence of any credible supporting 
evidence of record of his claimed in-service stressors.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection for an 
acquired psychiatric disorder to include PTSD and depression 
is not warranted.


ORDER

Service connection for an acquired psychiatric disorder, to 
include PTSD and depression, is denied. 






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


